 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees of leased departments, extras, watchmen, guards,professional employees, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]KAYE NOVELTY CO., INC.andUNITEDGAS, COKE & CHEM-ICAL WORKERS OF AMERICA, CIO,Petitioner.Case No.2-RC-5955. November 10, 1953DECISION AND DIRECTION OF ELECTIONUpon a petitionduly filedunder Section9 (c) ofthe NationalLaborRelations Act, a hearing was held before I. L. Broadwin,hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby af-firmed.Upon the entire record in this case,theBoard finds:1.The Employeris engaged in commerce within the mean-ing of the Act.2.The labororganizations involved claim to represent cer-tain employeesof the Employer.3.The Employerand Local 512, Amalgamated Miscella-neous, Production&CleanersUnion, AFL,herein called theIntervenor,urge as a bar to this proceeding a contract exe-cuted bythem on June 1, 1953, for a 1-year term.On June 12,1953, the Petitioner wrote tothe Employerrequesting recog-nition, and on June 15, 1953, filed its petition.As the petitionwas filed soon after the execution of the contract between theEmployer andthe Intervenor,itwas prematurely filed and isbarred, unless the contract is prevented from operating as abar because the union-security provisions in the contract areinvalid.The Petitioner does not specifically challengethe validity ofthe union-security provisions in the contract.However, as thecontract is urged as a bar to an immediate election,we shallexamine these provisions to determine whethertheyexceedthe limited form of union-securityagreementpermitted bySection 8(a) (3) of the Act.'The contract contains the follow-ing union-security provisions:lReo Manufacturing Corporation, 102 NLRB 1493 We do not believe it material that thePetitioner did not take exception to the union- security provisions of the contract, but ratherchose to attack the validity of the contract on other grounds. Where a contract, containingclauses which patently contravene the provisions of the Act, is part of the record, we deemitour duty not to ignore that fact and not to sanction the use of such a contract as a bar toan election.107 NLRB No. 14 INTERNATIONAL SMELTING AND REFINING COMPANY27...theEmployer will employ only unionmembers ingood standing, holding working cards issued by the union.Ifworkersare engagedin the open market, who are notmembers of the Union, such workers shall obtain tempo-raryworking cards from the Union at the end of thesecond working day after working not more than sixteen(16)hours of tine first two working days, and shall, notlater than the thirty-first day after the date of their em-ployment, become members of the Union and thereafterremain members of the Union as a condition of their em-ployment for the term of this agreement. The Employer...shall report to the Union at the end of the first andsecond days the names and addresses of all workers soemployed.As these provisions clearly exceed the limited form of un-ion-security permitted by Section 8 (a) (c) of the Act, we findthe contract cannot operate as a bar.2We find that a question affecting commerce exists concerningthe representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find, in accordance with the agreement of the parties,that all production and maintenance employees at the Employ-er's Brooklyn, New York, plant, including truckdrivers but ex-cluding salesmen, professional, confidential and office -clericalemployees, guards, and supervisors, constitute a unit appro-priate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]Chairman Farmer took no part in the consideration of theabove Decision and Direction of Election.ZSan JoaquinCompress and WarehouseCompany, 95 NLRB 279;Seattle Wholesale FloristAssociation, 92. NLRB 1186. Cf. McCoy Truck Tire Recap Company, 93 NLRB 667.INTERNATIONAL SMELTING AND REFINING COMPANY,RARITAN COPPER WORKSandUNITED STEELWORKERSOF AMERICA, CIO, Petitioner. Case No. 4-RC-1981. No-vember 10, 1953SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election' an elec-tion by secret ballot was conducted on August 5, 1953, under1106 NLRB No. 45.107 NLRB No. 16.